Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 7/20/22 and 8/25/22 have been fully considered but they are not persuasive. As the applicant has not changed the claims or arguments from those presented in the after final consideration pilot, the examiner will present the same arguments as those presented in the advisory action. See below.
The applicant's amended claims are not deemed allowable over the applied prior art. The applicant amended to make the two optional charge/discharge end voltage statements as both mandatory. That does not overcome the prior art.
One having ordinary skill in the art understands that when a battery is fully discharged (i.e. at a discharge end voltage), it is no longer able to discharge. Therefore, it is inoperative. That is the same comparison the examiner made during the final rejection (see page 4 of the final rejection mailed 5/25/22). Therefore, the applicant's arguments with respect to Incledon are respectfully refuted.
As for Toya, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The applicant has argued that Toya fails to teach individual disconnection of batteries. That feature of Toya was not replied upon. That feature came from the primary reference Incledon. Therefore, the combination of Incledon and Toya meets the applicant's arguments on Toya, and the applicant's arguments are respectfully refuted.
The requirement of both the discharge and charge end voltage being used is a new issue. Thus, new parts of Incledon are allowed to be considered to further the examiner's point of view. In addition to the previously cited abstract & ¶’s [21, 37], the examiner highlights ¶[16] which like ¶[37] describes inoperative in a way that one having ordinary skill in the art would interpret it as the state of over-discharged amount at a set-point voltage (see last 4 sentences of ¶[37] and last sentence of ¶[16]). Furthermore, the examiner highlights ¶’s [05, 15, 22, 36], which in addition to ¶[37] further highlights the relation of the term over-discharged to inoperative. As one example, considered that "inoperative" is only used in the discharging state, while overcharged is used in the charging state. When a cell is over-discharged, it would be inoperative, that is a failed cell as it can no longer provide power. When a cell is overcharged, it can no longer accept energy and so will no longer operate as a current sink. The 5 sentences of ¶[37] are good, but the last sentence says it best: "The associated battery controller 110 manages the battery assembly to provide the desired bus voltage and to control the state of charge of the individual battery modules to insure they are never over-charged or excessively discharged."
The examiner and applicant's representative discussed the fact that Incledon and Toya were a combination, where the deterioration/degradation/health is met by Toya while bypass/open circuiting of the cells were met by Incledon, while Bai provides evidence for why Toya's invention was less advantageous on its own than the combination of the two. 
Also discussed whether each module was a cell or a plurality of cells. Examiner pointed to Fig. 5 which shows a single cell, but also ¶’s [21, 31] which describe each module as having a single cell. Examiner responded to the applicant's representative's doubt whether the processing power was likely, while examiner mentioned that having such power was present in the art, and relatively common. As for the applicant's arguments with respect to Claim 3, it seems to be based upon the arguments of Claim 1. As Claim 1's arguments have been respectfully refuted, the applicant's arguments with respect to Claim 3 have been respectfully refuted. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Incledon et al (USPGPN 20090251100) in view of Toya (USPGPN 20170117721), as evidenced by Bai et al (USPGPN 20090167247).
Independent Claim 1, Incledon teaches a battery control unit (110, 410, and corresponding switches in each of 122 shown in Fig. 5 as compared to Fig. 1) comprising: a switching unit provided for each of a plurality of batteries arranged in series (combination of Q2 and Q1), and configured to switch between a connected state where the corresponding battery is connected in series with another battery and a non-connected state where series connection between the corresponding battery and the other battery is disconnected (when Q2 is active and Q1 is inactive, each of battery 124 is disconnected; when Q1 is active and Q2 is inactive, each of battery 124 is connected); and a control unit (110 and 410) configured to control the switching unit corresponding to the battery to switch to the non-connected state when it is determined that the corresponding battery reaches a respective charge end voltage during charging or a respective discharge end voltage during discharging (abstract, ¶’s [21, 37; see further 11, 14, 15, 19, 20, 25, 27, 29-31, 35, 36]), and during charging, the control unit determines whether each of the plurality of batteries has reached the selected respective charge end voltage individually, and controls the switching unit corresponding to the battery to switch to the non-connected state when it is determined that the corresponding battery reaches the selected respective charge end voltage, and during discharging, the control unit determines whether each of the plurality of batteries has reached the selected respective discharge end voltage, individually, and controls the switching unit corresponding to the battery to switch to the non-connected state when it is determined that the corresponding battery reaches the selected respective discharge end voltage (abstract, ¶’s [21, 37] describes determination of the inoperative/overdischarged state at the discharge threshold voltage and overcharged state at the charge threshold voltage, with individual control of the batteries to be switched off while the others keep charging).
In addition to the previously cited abstract & ¶’s [21, 37], the examiner highlights ¶[16] which like ¶[37] describes inoperative in a way that one having ordinary skill in the art would interpret it as the state of over-discharged amount at a set-point voltage (see last 4 sentences of ¶[37] and last sentence of ¶[16]). Furthermore, the examiner highlights ¶’s [05, 15, 22, 36], which in addition to ¶[37] further highlights the relation of the term over-discharged to inoperative. When a cell is over-discharged, it would be inoperative, that is a failed cell as it can no longer provide power. When a cell is overcharged, it can no longer accept energy and so will no longer operate as a current sink. The 5 sentences of ¶[37] are good, but the last sentence says it best: "The associated battery controller 110 manages the battery assembly to provide the desired bus voltage and to control the state of charge of the individual battery modules to insure they are never over-charged or excessively discharged."
Examiner pointed to Fig. 5 which shows a single cell, but also para's [21, 31] which describe each module as having a single cell. Examiner responded to the applicant's representative's doubt whether the processing power was likely, while examiner mentioned that having such power was present in the art, and relatively common.
Incledon is silent to the control unit selects the respective charge end voltage from a plurality of predetermined charge end voltages or selects the respective discharge end voltage from a plurality of predetermined discharge end voltages for each of the plurality of batteries in accordance with a respective deterioration state of each of the plurality of batteries, and the control unit selects both the respective charge end voltage and the respective discharge end voltage for each of the plurality of batteries in accordance with the respective deterioration state of each of the plurality of batteries. 
Toya teaches the control unit selects the respective charge end voltage from a plurality of predetermined charge end voltages or selects the respective discharge end voltage from a plurality of predetermined discharge end voltages for each of the plurality of batteries in accordance with a respective deterioration state of each of the plurality of batteries (Figs. 2, 3, & 11-15 describes where the charge end voltage and discharge end voltage for a plurality of batteries, shown in Figs. 1 & 4-9 to be in series, are adjusted for each of the plurality of batteries based on each of their respective deterioration/degradation states), and the control unit selects both the respective charge end voltage and the respective discharge end voltage for each of the plurality of batteries in accordance with the respective deterioration state of each of the plurality of batteries (first and second control of abstract corresponds to charging and discharging, see further Claim 1, where Figs. 11 and 12 represent 3 distinct ending charge voltages and 3 distinct ending discharge voltages, respectively, based on respective deterioration levels). Toya and Incledon are analogous to the present invention as they present methods to deal with safety issues of defective batteries (abstract, ¶’s [35, 36] of Incledon). Incledon’s method of bypassing discharge is advantageous over that of Toya as Incledon lacks a having both the battery and a set resistance element (see Fig. 5 of Toya) which can increase power losses and so reduce efficiency, as one having ordinary skill in the art would understand (further evidenced by Bai in ¶[11]). Toya teaches this method serves to suppress the further degradation of batteries and extend their life (¶’s [39, 41, 43, 47, 49, 53, 55, 255]), which is an improvement over Incledon as Incledon only turns off defective batteries, not adjusting their levels to extend their life use.
It would have been obvious to a person having ordinary skill in the art to modify Incledon with Toya to provide improved lifetime and suppressed degradation.
As for Toya, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The applicant has argued that Toya fails to teach individual disconnection of batteries. That feature of Toya was not replied upon. That feature came from the primary reference Incledon. Therefore, the combination of Incledon and Toya meets the applicant's arguments on Toya, and the applicant's arguments are respectfully refuted.
Dependent Claim 4, the combination of Incledon and Toya teaches battery system comprising: a plurality of batteries; and the battery control unit according to claim 1 (see cited sections for Inceldon and Toya, both teach a plurality of batteries, and both have control units).
Dependent Claim 5, the combination of Incledon and Toya teaches the plurality of charge end voltages includes a high charge end voltage, a medium charge end voltage that is less than the high charge end voltage, and a low charge end voltage that is less than the medium charge end voltage (Toya Figs. 11 & 12 shows different charge/discharge end levels based upon the deterioration levels).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Incledon in view of Toya, further in view of Honkura (EP 2053414 B1), as evidenced by Bai
Dependent Claim 3, the combination of Incledon and Toya teaches the control unit changes the respective charge end voltage or the respective discharge end voltage in accordance with the respective charge deterioration state or the respective discharge deterioration state.
Incledon fails to explicitly teach determines a respective charge deterioration state at a negative pole of each of the batteries or a respective discharge deterioration state at a positive pole of each of the batteries.
Honkura teaches determines a respective charge deterioration state at a negative pole of each of the batteries or a respective discharge deterioration state at a positive pole of each of the batteries (abstract, where ¶’s [53, 56, 95] describes this method as an accurate way to determine deterioration; ¶[10] describes the method as simple; and improve the battery lifetime ¶[95]). Honkura and Toya are analogous to the invention in that both deal with modifying the charge end/upper limit voltage of the battery due to deterioration (¶[53]). Honkura, Incledon, Toya, and the present invention are analogous as they deal with a plurality of batteries being charged and discharged (¶[48] of Honkura).
It would have been obvious to a person having ordinary skill in the art to modify Incledon in view of Toya with Honkura to provide improved accuracy, lifetime, and safety.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN T TRISCHLER whose telephone number is (571)270-0651. The examiner can normally be reached 9:30A-3:30P (often working later), M-F, ET, Flexible. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 5712722312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOHN T TRISCHLER/            Primary Examiner, Art Unit 2859